

117 S479 IS: Lifting Our Communities through Advance Liquidity for Infrastructure Act
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 479IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Mr. Wicker (for himself, Ms. Stabenow, Mr. Barrasso, Mr. Bennet, Mr. Inhofe, Ms. Baldwin, Mrs. Capito, Mr. Menendez, Mr. Moran, Mrs. Shaheen, Ms. Murkowski, Mr. Van Hollen, Mrs. Fischer, Mr. Boozman, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to reinstate advance refunding bonds.1.Short titleThis Act may be cited as the Lifting Our Communities through Advance Liquidity for Infrastructure Act or the LOCAL Infrastructure Act.2.Reinstatement of advance refunding bonds(a)In generalThe amendments made by section 13532 of Public Law 115–97 are repealed and the provisions of law amended by such section are restored as if such section had never been enacted.(b)Effective dateThe repeal made by this section shall take effect on the date of enactment of this Act.